DETAILED ACTION
	This office action is in response to the amendment filed on March 14, 2022.  In accordance with this amendment, claims 1, 3, 6, 13, 14, 19, and 20 have been amended, while new claim 21 has been added.
	Claims 1-21 are pending (claim 19 remains withdrawn from consideration as being related to non-elected Groups, while Species claims 13-14 and 17-18 also remain withdrawn).  However, these claims are all eligible for rejoinder upon allowance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mazur et al. US 2016/0306258 A1.
Mazur et al. US 2016/0306258 A1 teaches (ABS; Figs. 3A-3C, 11, 16B, 25; corresponding text, in particular paragraphs [0006], [0085], [0126] – [0134]; Claims) a device, comprising: one or more optical parametric oscillators (OPO; optical parametric oscillator capable language, TOSPDC, paras [0006] and [0085], with signal(s) and idler(s) generated in Mazur), each of the OPOs comprising: a resonator 401 (Fig. 11 is a resonator construction, [0129] – [0130]) including a material having a second order nonlinear susceptibility generating an output electromagnetic signal in response to pump EM signal (“pump photons” in Mazur for parametric optical process, as in [0129] – [0130], triplet photon generation in nonlinear medium) inputted into the material (of Fig. longer than one or more pump wavelengths of the pump EM signal (triplet given as example of 500 nm to 1,500 nm output, which is longer in wavelength that the “pump photons”), and the resonator has dimensions wherein a largest of the dimensions is less than 10 um (para [0129] the resonator dimensions for cross section (both width and thickness) are less than 2,000 nm (2 um), while the circumferential length is in a range of about 5 um at the low end), which clearly, fully meets Applicant’s claimed structural limitations of independent claim 1 and claim method steps for independent claim 20. 
Regarding dependent claim 2, the resonator 401 of Mazur has a “particle” having the small dimensions listed in para [0129].  Note breadth of “particle”, which can be a portion or a part of the whole of the resonator 401.
Regarding claim 3, the resonator of Mazur could fit within a sphere of such size (because of 5 micron disclosed circumferential length), note that the sphere is not necessarily claimed by such language.  
Regarding claim 7, the resonator can be comprised of a metal, dielectric, semiconductor, or polymer (para [0040], polycrystalline TiO is a semiconductor).
Regarding claim 15, the design and disclosure of at least Fig. 11 of Mazur can be considered as a photonic integrated circuit 400.  See also Figs. 3A-3C.
Regarding claim 16, the input coupler (Fig. 3A-3C) to the PIC or chip of Fig 11 is not technically a fiber or waveguide “coupling”, and thus meeting the off chip (or free space outside of the chip itself) structure language of this claim.

Allowable Subject Matter
Claims 4-6, 8-12, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding these further dependent claims, there is no express or exact teaching in Mazur for the resonator to support “quasi normal EM modes” (claims 4-6), plasmonic modes (claims 8-10), a gap to support a plasmonic mode (claim 11-12), or dimensions less than, or on a factor of 2 of, the output wavelengths (claim 21).  Mazur’s output is about 1,500 nm (or 1.5 um), which is more than half of the largest / smallest resonator dimension of 5 um.

Response to Arguments
Applicant’s arguments (page 6 filed March 14, 2022) regarding the objections to the specification, claim objections, and the claim rejections under 35 U.S.C. 112(b) (from the paper filed on December 14, 2021) have been carefully considered and are persuasive.  All of these issues have been obviated by Applicant amendments and arguments dated March 14, 2022.

Applicant’s arguments with respect to claim(s) 1, 19, and 20 (to add the largest dimension feature is less than 10 microns) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In particular, Mazur ‘258 teaches a largest dimension of a resonator to be about or in the smaller size range of 5 micron (para [0129]).  Also note that Applicant’s language of 10 much larger than the optical signals being used which can be 180-400 nm (for UV); 400-700 nm (for visible light spectrum), and 700-1000 (for IR), and higher than 1,000 nm (for near IR).  

Applicant should continue to make the same amendments to each independent claim 1, 19, and 20 in order to keep these claims eligible for rejoinder.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
Applicant's amendment March 14, 2022 necessitated any new ground(s), or shift(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        March 16, 2022